Citation Nr: 0017977	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  96-48 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from January 1952 to April 
1972.

In June 1996, the RO denied entitlement to service connection 
for hearing loss and tinnitus.  The veteran perfected an 
appeal therefrom.  In February 1998, the Board of Veterans' 
Appeals (Board) confirmed the RO's determination and denied 
entitlement to service connection.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court).  

After reviewing the Appellant's brief and reply brief and 
Appellee's motion for summary affirmance, in November 1999 
the Court vacated the Board's February 1998 decision and 
remanded the matter to the Board for further proceedings.


REMAND

In the November 1999 order, upon determining that the 
veteran's claim was not well grounded, the Court reasoned 
since the veteran testified under oath, (at his May 1997 
hearing at the RO), that during service a Navy examining 
physician told him that he had high frequency hearing loss 
and that after service an examining physician told him that 
he had scar tissue of the ears from membrane ruptures and 
that his hearing loss had been caused by exposure to the high 
turbulence of turbines in the engine rooms of Navy ships, the 
hearing officer had a duty under 38 C.F.R. § 3.103(c)(2) to 
suggest to the veteran that he get any available records that 
supported those medical opinions.  As such, for due process 
considerations, a remand was warranted.

The Court noted pursuant to 38 C.F.R. § 3.103(c)(2), VA 
employees who conduct hearings have a regulatory duty to 
"suggest the submission of evidence which the claimant may 
have overlooked," even in the absence of a well-grounded 
claim.  See Costantino v. West, 12 Vet. App. 517, 520 (1999) 
(remanding because of the "hearing officer's failure to 
suggest to the appellant that she submit medical evidence 
regarding any relationship between the veteran's service-
connected condition and his refusal of treatment and any 
relationship between such refusal and his death"); Hicks v. 
West, 12 Vet. App. 86, 90 (1998); see also 
38 U.S.C.A. § 5103(a) ("[I]f a claimant's application for 
benefits under the laws administered by the Secretary is 
incomplete, the Secretary shall notify the claimant of the 
evidence necessary to complete the application.").  

In order to accomplish development consistent with the 
Court's order, the veteran must be advised that supporting 
opinions or other evidence from the Navy examining physician 
and private examining physician could serve to well ground 
his claim, and that he should submit such evidence.  

In view of the foregoing, this case is remanded to the RO for 
the following:

1.  The veteran and his representative 
should be advised to submit any medical 
records and medical opinions associated 
with treatment received for hearing loss 
within one year of his separation from 
service, including records of treatment 
received by the above-referenced Navy 
physician and private physician seen 
after service.

2.  The RO should take all necessary 
steps to obtain all records of the 
veteran's treatment at VA facilities for 
a hearing loss disability, and associate 
any records that are not already part of 
the claims folder with the folder.

3.  If the RO determines that the 
veteran's claim for service connection 
for hearing loss is well grounded, the RO 
should ensure that it has complied with 
its duty to assist the veteran.

4.  Thereafter, if the benefit sought 
continues to be denied the veteran and 
his representative should be furnished 
with a supplemental statement of the 
case, and afforded the applicable time 
period to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


